Name: 86/476/EEC: Commission Decision of 6 August 1986 authorizing the Kingdom of Spain to introduce intra- Community surveillance of imports of products originating in certain third countries which have been put into free circulation in one of the Member States and which may be the subject of protective measures under Article 115 of the Treaty (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-10-03

 Avis juridique important|31986D047686/476/EEC: Commission Decision of 6 August 1986 authorizing the Kingdom of Spain to introduce intra- Community surveillance of imports of products originating in certain third countries which have been put into free circulation in one of the Member States and which may be the subject of protective measures under Article 115 of the Treaty (Only the Spanish text is authentic) Official Journal L 282 , 03/10/1986 P. 0019*****COMMISSION DECISION of 6 August 1986 authorizing the Kingdom of Spain to introduce intra-Community surveillance of imports of products originating in certain third countries which have been put into free circulation in one of the Member States and which may be the subject of protective measures under Article 115 of the Treaty (Only the Spanish text is authentic) (86/476/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas the abovementioned Decision requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas the Spanish Government has submitted an application to the Commission for such authorization in respect of certain products originating in certain third countries; Whereas Spain has been authorized by the Community to maintain quantitative restrictions on a temporary basis on imports of the products in question, by way of derogation from the system of free intra-Community trade, because of the economic difficulties facing the sector concerned in Spain; Whereas, as a result, there are differences in the conditions governing the import of these products into the Member States and these differences are capable of causing deflections of trade; Whereas the Spanish authorities have pointed out that, as a result of the abolition between Spain and the Community of all quantitative restrictions and measures having equivalent effect concerning the movement of the products in question, there is a risk of trade in products originating in third countries being deflected through the other Member States towards Spain; whereas such deflections are capable of aggravating the continuing difficulties affecting the sector concerned in Spain, thus putting at risk achievement of the objectives of the above-mentioned trade measures; Whereas the Commission has examined the application of the Spanish Government, and this examination has shown that Spain should be authorized to introduce intra-Community surveillance of the products indicated in the Annex which originate in the third countries listed therein and have been put into free circulation in the other Member States; Whereas, to this end, the Kingdom of Spain should be authorized until 31 December 1986 to make intra-Community imports of the products listed in the Annex subject to the issue, in accordance with the procedures described in Article 2 of Decision 80/47/EEC, of an import document, HAS ADOPTED THIS DECISION: Article 1 The Kingdom of Spain is authorized to introduce, until 31 December 1986 and in accordance with Article 2 of Decision 80/47/EEC, intra-Community surveillance of the products listed in the Annex. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 6 August 1986. For the Commission Nicolas MOSAR Member of the Commission (1) OJ No L 16, 22. 1. 1980, p. 14. ANNEX 1.2.3.4 // // // // // CCT heading No // NIMEXE Code (1986) // Description // Country of origin // // // // // 84.45 B I C ex I, ex II, ex III, ex V, ex VI, ex VII, ex VIII, ex IX, ex X, ex XI // 84.45-05, 12, 14, 16, 36, 37, 41, 44, 48, 49, 51, 55-61, 64, 66, 69, 72, 75, 81, 82, 88 // // Japan // // // // // 85.18 // 85.18-21 - 80 // // Japan, South Korea, Taiwan, Hong Kong, Singapore, USSR, German Democratic Republic, Yugoslavia, United States of America // // // // // 85.19 // 85.19-01 - 99 // // Japan, Taiwan, Hong Kong, South Korea, United States of America, Mexico, Poland, German Democratic Republic // // // // // 92.11 ex A // 92.11-ex 10, // Tape recorders for recording only // Japan, Hong Kong, Taiwan, South Korea, Singapore, Poland, Czechoslovakia, People's Republic of China // // 20 - 49, 51 - 79 // // // B // 92.11-91, 99 // // // // // //